DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 12-31 are pending in this application. 

Response to Amendment
This Office Action is in response to applicant’s communication filed on September 28th, 2021. The Applicant’s remark and amendments to the claims were considered with the results that follow.
Claim 12 has been amended. As a result, claims 12-31 are pending in this office action.
Applicant’s argument, see pg. 6 filed on September 28th, 2021, with respect to the rejection under 35 U.S.C 112 relating to claim 12 as being indefinite have overcome the rejection. Applicant amended the claim to remove the term “enhanced” to clarify that the sales are associated to sales activities. The rejection have been withdrawn due to the arguments filed on September 28th, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 7, filed on September 28th, 2021, with respect to the rejection of independent claim 12 under 35 U.S.C 103, where the applicant asserts that the Englund, Guven, nor O’Malley teaches or suggest “, wherein the one or more multichannel processing and support systems comprise authorized sales data trends” as recited in amended independent claim 12. 

Examiner respectfully disagrees. Guven teaches “, wherein the one or more multichannel processing and support systems comprise authorized sales data trends” (See Guven: [0039]-[0040]; Blocks 126 and 127 may handle the request for product information by putting a user directly in contact with a customer service representative through block 350. Customer service representatives may be virtually generated in the form of an avatar (in block 126) or may be live representatives and provided from a remote customer service pool 352. Product information and updates (block 127) receive information from a database/server 302 or other information source. An enterprise service (retail integration framework) 314 manages a plurality of information sources for a particular establishment or establishments. Information sources may include sales information 316 (e.g., 20% off or sales data for that product, e.g., sales have increased on this product by 50% over the last six months). [0044]; The avatar could be a virtual advisor giving the shopper a summary of the product (its reviews on the web, its sales, related products, what else people bought when they bought this product etc.). The avatar could indicate how “hot” the product is in terms of number of reviews, extent of sales {See also [0055]; If the person associated with the avatar 504 is online, the user can request a live conversation. If the person consents, the interaction shifts to a live conversation. Other interactions are also contemplated, such as text messaging, email, etc}).
 Guven teaches “, wherein the one or more multichannel processing and support systems comprise authorized sales data trends”. That is the multichannel processing is the users and the support system of the live conversation of the user and representative communicating to verify the data sales trend information in such that receive information for sales information in which the price sales have increase over the last month or the sales information that have been on sale (See Guven: [0039]-[0040]; Blocks 126 and 127 may handle the request for product information by putting a user directly in contact with a customer service representative through block 350. Customer service representatives may be virtually generated in the form of an avatar (in block 126) or may be live representatives and provided from a remote customer service pool 352. [0044]; The avatar could be a virtual advisor giving the shopper a summary of the product (its reviews on the web, its sales, related products, what else people bought when they bought this product etc.). The avatar could indicate how “hot” the product is in terms of number of reviews, extent of sales. [0055]; If the person associated with the avatar 504 is online, the user can request a live conversation. If the person consents, the interaction shifts to a live conversation. Other interactions are also contemplated, such as text messaging, email, etc}).  Examiner interprets the “authorized sales” as information being received on the sales associated side. The user is requesting sales information from the sales representative. The sales representative would then provide the sales information on their end which is only authorized information that is disclosed on their end.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-18, 23-26, and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Application Publication 2011/0231272 issued to Englund et al. (hereinafter as "Englund") in view of U.S Patent Application Publication 2009/0285483 issued to Guven et al. (hereinafter as “Guven”) in further view of U.S Patent Application Publication 2006/0095331 issued to O’Malley et al. (hereinafter as “O’Malley”).

	Regarding claim 12, Englund teaches providing a first graphical user interface on a mobile device (Englund:[0011]; The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns),

 	the first graphical user interface comprising graphical user interface elements that are configured to allow the a-sales associate to access, via a communication network, a server for the a-retailer (Englund: [0011]; With PayMaster mobile POS software application, every salesperson is a mobile cash register, thus ensuring immediate customer satisfaction, while building impulse sales and customer loyalty. The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns. [0020]-[0022]; A salesperson in a retail environment has a portable electronic device including scanning capabilities and functionality. The portable electronic device communicates with a retail purchase server, which can be resident in the retail location, or that may physically reside in a remote location. The retail purchase server may also include a POS database for storing point-of-sale information and a CRM database for storing customer relationship management (CRM) information. Further, the retail purchase server may include a product database for storing item description and pricing information); 

configuring the graphical user interface elements to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location (Englund: [0011]; With PayMaster mobile POS software application, every salesperson is a mobile cash register, thus ensuring immediate customer satisfaction, while building impulse sales and customer loyalty. The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns); 

configuring the server to allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces (Englund: [0054]; The communications module 330 may receive requests from the retail mobile purchase software application running on any of the portable electronic devices 305, 306 307 through the central dispatch software application 320 and may also transmit back the response (from the existing retail purchase server) to the retail mobile purchase software application on the requesting portable electronic device through the central dispatch software application 320); 

Although, Englund teaches a graphical user interface elements to allow the sales associate to provide a mobile point-of-sale platform for purchases (See Englund: [0011]; With PayMaster mobile POS software application, every salesperson is a mobile cash register, thus ensuring immediate customer satisfaction, while building impulse sales and customer loyalty. The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases).  Englund does not explicitly teach configuring the graphical user interface elements to provide the sales associate with wherein the one or more multichannel processing and support systems comprise authorized sales data trends; configuring the mobile devices to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location; and configuring the first graphical user interface to cause the central server to query the database to return and display selected pages, responsive to the query, of the reference materials at one or more of the first graphical user interface and the other graphical user interfaces at the retail location.

However, Guven teaches configuring the graphical user interface elements to provide the sales associate with The user input 106 may also provide the user with a method for entering feedback, such as, user reviews on the product in the form of text, audio, video, etc. The very act of the user pointing the device 102 at a product also constitutes user input. User input 106 may include the time period of interaction of the user with a product and optionally the user identification (such as the cell phone number). Thus, user input 106 also enables the user to leave their "footprints" on a product and leave their opinions or messages at a product. [0040]; Product information and updates (block 127) receive information from a database/server 302 or other information source. An enterprise service (retail integration framework) 314 manages a plurality of information sources for a particular establishment or establishments. Information sources may include sales information 316 (e.g., 20% off or sales data for that product, e.g., sales have increased on this product by 50% over the last six months).  [0043]; As a result, consumers could point phones to different areas of a store and view at a glance (through auras overlaid on products for example) which are the hot products in the store receiving most reviews, which products have been seen/commented on by their friends, etc. [0055]; In this position, the user can engage in a structured conversation with the avatar 504. If the person associated with the avatar 504 is online, the user can request a live conversation. If the person consents, the interaction shifts to a live conversation. Other interactions are also contemplated, such as text messaging, email, etc {Examiner correlates the consumer as the sales associate, as Guven indicates on [0046], “a remote advisor/salesperson/support person 352 could provide the shopper live help through an avatar”}), wherein

the one or more multichannel processing and support systems comprise authorized sales data trends (Guven: [0039]-[0040]; Blocks 126 and 127 may handle the request for product information by putting a user directly in contact with a customer service representative through block 350. Customer service representatives may be virtually generated in the form of an avatar (in block 126) or may be live representatives and provided from a remote customer service pool 352. Product information and updates (block 127) receive information from a database/server 302 or other information source. An enterprise service (retail integration framework) 314 manages a plurality of information sources for a particular establishment or establishments. Information sources may include sales information 316 (e.g., 20% off or sales data for that product, e.g., sales have increased on this product by 50% over the last six months). [0044]; The avatar could be a virtual advisor giving the shopper a summary of the product (its its sales, related products, what else people bought when they bought this product etc.). The avatar could indicate how “hot” the product is in terms of number of reviews, extent of sales {The user is asking information that is disclosed on representative side in such that the sales trend is hidden from the user and the user is requesting information on their end in which would require authorization information to be retrieve});

configuring the mobile devices to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location (Guven: [0043]; A consumer would also be able to use their phone to leave reviews or ratings on any product or department in the store or simply indicate “I was here” through user input 106. As a result, consumers could point phones to different areas of a store and view at a glance (through auras overlaid on products for example) which are the hot products in the store receiving most reviews, which products have been seen/commented on by their friends, etc. This could leverage social networking technology in the store while making the in-store experience more collaborative and fun. The whole store would become a virtual multimedia blog that would be accessible via Augmented Reality. In one embodiment, Lotus™ tools could be leveraged for collaboration—and Retail Integration Framework for information on the in-store inventory (price, promotion, location, availability, etc) {See Guven [0040]; Support documents 322 may be included to provide information about assembly, warranties, how to use, how to replace the batteries, how to purchase this item again, how to replace this item should it break during its lifetime, etc. [0042]; Information sources may also include campaign and promotion information 312. This includes discounts, coupons, rebates, membership points, and/or any other promotional information}); and

configuring the first graphical user interface to cause the central server to query the database to return and display selected pages (Guven: [0041]-[0042]; Information sources may further include social data 308. Social data 308 may include reviews from other users, product rating, recommendations from recommender systems and other information. This information may be stored in the database or searched from the web. For example, a web crawler 304 may search for product information in the form of user reviews and ratings and report back to a user pursuant to a user request), 

responsive to the query, of the reference materials at  [0034], “providing product information to a consumer at a location in a store or during the product's lifetime at any location is illustratively shown. The system/method 100 provides an interactive experience where product information is preferably provided in real-time and in an entertaining way. [0041]-[0042], “Information sources may further include social data 308. Social data 308 may include reviews from other users, product rating, recommendations from recommender systems and other information. This information may be stored in the database or searched from the web. For example, a web crawler 304 may search for product information in the form of user reviews and ratings and report back to a user pursuant to a user request. [0054]-[0055], “other users or shoppers who are currently looking at the item/product may also be depicted in the space…the user can engage in a structured conversation with the avatar 504. If the person associated with the avatar 504 is online, the user can request a live conversation. If the person consents, the interaction shifts to a live conversation. Other interactions are also contemplated, such as text messaging, email, etc”  Browsers and reviewers that are in the user's social network are may be rendered as avatars with an indication of social proximity).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location and allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces) with the teachings of Guven (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location). One of ordinary skill in the art would have been motivated to make such combination is to allow the customers to operate as the sales associate to help advise and reward other customers on products that are trending without the need of an employee to aid them (See: Guven: [0043]). In addition, the references (Englund  and Guven are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

	The modification of Englund and Guven teaches claimed invention substantially as claimed, however the modification of Englund and Guven does not explicitly teach hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer;
 
	However, O'Malley teaches hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer (O'Malley: [0282]-[0283]; A retailer's sales staff 198 could have unique functions on their TO-U's 200 for things such as detailed product searches. Thus allowing staff 198 to locate a product by several means such as by product manufacturer, product category, price range, age in inventory, popularity, product specifications, and/or by product names. The GO-UI 199 would allow the staff member to look at search results product by product. Each product page would have further details available, such as the quantity in inventory, suggested accessories, other popular items purchased while purchasing this item, and a list of most frequently asked questions associated with this particular product. This information could be shared with the shopper verbally, or the information could be transmitted to the shoppers TO-U 200 for their own personal use {Examiner correlates the “hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate” as (O'Malley: [0282]: A retailer's sales staff 198 could have unique functions on their TO-U's 200 for things such as detailed product searches…allowing staff 198 to locate a product by several means such as by product manufacturer, product category, price range, age in inventory, popularity, product specifications, and/or by product names}, and the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer {O'Malley: [0282]-[0283]; A retailer's sales staff 198 could have unique functions on their TO-U's 200 for things such as detailed product searches…This information could be shared with the shopper verbally, or the information could be transmitted to the shoppers TO-U 200 for their own personal use});

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location and allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces) with the teachings of Guven (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location) to further include the teachings of O'Malley (teaches , Guven, and O'Malley) teach features that are directed to analogous art and they are directed to the same field of endeavor as Englund, Guven, and O'Malley are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

	Regarding claim 13, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches comprising causing, via the first graphical user interface or the other graphical user interfaces further, the server to query a database to return and display sales or inventory information for the retailer (Englund: [0059]; The retail mobile purchase software application running on one of the portable electronic devices 305 306 307 makes a POS transaction request, (Ref. No. 1), and the transaction request is transmitted to the retail middleware software application 315. Illustratively, the transaction request may be an item search to identify if an item is available in a merchant's inventory. [0062]; The connection module 345 transmits the formatted transaction request to existing retail purchase server 310 and a response is generated after the retail purchase server queries the appropriate database 340 (CRM, POS, Inventory, Item Lookup)).  

	Regarding claim 14, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Guven further teaches
comprising formatting the reference materials into HyperText Markup Language ("HTML") or Portable Document Format ("PDF") (Guven: [0040]; Support documents 322 may be included to provide information about assembly, warranties, how to use, how to replace the batteries, how to purchase this item again, how to replace this item should it break during its lifetime, etc).  

	Regarding claim 15, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Guven further teaches
linking the reference materials to online media (Guven: [0055]; gather information from a social platform 306 which monitors competitors or other external information sources for updates to avatars, warranty information, product recalls and any other dynamically changing information. The display can lock the image of the item or product in the background as the user's avatar moves through the three-dimensional space to approach another avatar 504. In this position, the user can engage in a structured conversation with the avatar 504); and

 	running an auxiliary application capable of displaying the online media (Guven: [0055]; Browsers and reviewers that are in the user's social network are may be rendered as avatars with an indication of social proximity. Part of the user's avatar  The display can lock the image of the item or product in the background as the user's avatar moves through the three-dimensional space to approach another avatar 504. In this position, the user can engage in a structured conversation with the avatar 504. If the person associated with the avatar 504 is online, the user can request a live conversation. If the person consents, the interaction shifts to a live conversation. Other interactions are also contemplated, such as text messaging, email, etc).  

	Regarding claim 16, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
providing the first graphical user interface or the other graphical user interfaces are provided on one or more of a mobile personal computer, a personal-digital assistant ("PDA"), a cellular telephone, a mobile device, a tablet, and an ereader (Englund: [0013]; The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns. It combines iPod Touch features with a magnetic stripe reader, advanced barcode scanner and software to speed plastic and cash transactions. This functionality and features may easily be transferred to other portable electronic devices, such as the iPad, or smartphones).  

	Regarding claim 17, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
comprising causing, via the first graphical user interface or the other graphical user interfaces, the server to query a database in response to an input received from one or both of the sales associate and the other sales associates (Englund: [0059]; The retail mobile purchase software application running on one of the portable electronic devices 305 306 307 makes a POS transaction request, (Ref. No. 1), and the transaction request is transmitted to the retail middleware software application 315. :[0062]; FIG. 5 illustrates operation of a translations module translating a request according to an embodiment of the invention. The translation module 335 may receive 502 a transaction request (e.g., an item lookup transaction). The transaction request is formatted according to the retrieved translation, connection and database requirements and transmitted to the connection module 345 of the retail middleware software application. The connection module 345 transmits the formatted transaction request to existing retail purchase server 310 and a response is generated after the retail purchase server queries the appropriate database 340 (CRM, POS, Inventory, Item Lookup)).  

	Regarding claim 18, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
the input comprises at least one search term (Englund: [0059]; the transaction request may be an item search to identify if an item is available in a merchant's inventory. The central dispatch module 320 of the retail middleware software application may receive the transaction request and route the transaction request to the communications module 330 (Ref. No. 2)).  

	Regarding claim 23, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
at least one of the other graphical user interfaces is a different kind than the first graphical user interface (Englund: [0011]; With PayMaster mobile POS software application, every salesperson is a mobile cash register, thus ensuring immediate customer satisfaction, while building impulse sales and customer loyalty. [0013]; The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns).  

	Regarding claim 24, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Guven further teaches
comprising communicating at least a portion of the reference materials from the first graphical user interface to another graphical user interface via a social network (Guven: [0027]; For example, a virtual representation may be one or more animated graphical avatars, which appear to reside on the physical product and talk to the shopper, providing a summary of the product, latest reviews, etc. The avatars can deliver preexisting information, such as reviews by previous buyers, or converse with the shopper in real-time via customer service representatives on the back-end).  

	Regarding claim 25, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
the mobile point- of-sale platform comprises an input that is configured for a camera or a scanner (Englund: [0020]; FIG. 2 illustrates a portable electronic device having a scanner and including a retail purchase software application according to an embodiment of the invention. The portable electronic device includes memory, a processor, non-volatile memory (such as a hard disk, a USB drive or a memory card), an input/output device that includes a barcode scanner).  

	Regarding claim 26, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
the mobile point- of-sale platform comprises an output that is configured for a printer (Englund: [0016]; POS systems may use the entire PayMaster POS Solution (i.e., retail mobile POS software application, retail middleware software application and POS system, hosted on our secure servers in the U.S.A. and linked to existing cash drawers and printers via secure wireless connections)).  

	Regarding claim 28, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
the first graphical user interface is displayed via a touch screen interface (Englund: [0013]; The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns).  

	Regarding claim 29, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Englund further teaches
the first graphical user interface is displayed on the mobile device, and wherein the first graphical user interface provides point-of-sale features to the sales associate comprising facilitating a purchase and facilitating a return (Englund: [0013]; The system (the scanner and iPod touch coupled with our PayMaster retail POS software), uses a touch screen interface to access nearly every feature a salesperson would need to help a guest, including purchases with credit, gift and debit cards, cash, and making returns).  

	Regarding claim 30, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Guven further teaches
comprising configuring the graphical user interface elements to provide for chat functionality (Guven: [0027]; For example, a virtual representation may be one or more animated graphical avatars, which appear to reside on the physical product and talk to the shopper, providing a summary of the product, latest reviews, etc. The avatars can deliver preexisting information, such as reviews by previous buyers, or converse with the shopper in real-time via customer service representatives on the back-end. [0043]; The operation of system 100 will now be explained using illustrative examples. 1) A consumer points his phone at a given/selected product in a store (as indicated by in-store signage) and could receive additional information about that product via their mobile device. The cell phone (102) would become a lens through which a shopper views the product. The data being retrieved would be customer submitted reviews (308) A consumer would also be able to use their phone to leave reviews or ratings on any product or department in the store or simply indicate "I was here" through user input 106).  

	Regarding claim 31, the modification of Englund, Guven, and O'Malley teaches claimed invention substantially as claimed, and Guven further teaches
comprising configuring the mobile device to leverage chat functionality and customer online social connections to enable the sales associate to provide the customized and personal shopping experience for the one or more customers while maintaining retail location mobility (Guven: [0027]; For example, a virtual representation may be one or more animated graphical avatars, which appear to reside on the physical product and talk to the shopper, providing a summary of the product, latest reviews, etc. The avatars can deliver preexisting information, such as reviews by previous buyers, or converse with the shopper in real-time via customer service representatives on the back-end. [0043] The operation of system 100 will now be explained using illustrative examples. 1) A consumer points his phone at a given/selected product in a store (as indicated by in-store signage) and could receive additional information about that product via their mobile device. The cell phone (102) would become a lens through which a shopper views the product. The data being retrieved would be customer submitted reviews (308) on that given product. A consumer would also be able to use their phone to leave reviews or ratings on any product or department in the store or simply indicate "I was here" through user input 106. As a result, consumers could point phones to different areas of a store and view at a glance store receiving most reviews, which products have been seen/commented on by their friends, etc. The users could then drill down to read specific reviews or ratings on a product, view related products, etc. This could leverage social networking technology in the store while making the in-store experience more collaborative and fun. The whole store would become a virtual multimedia blog that would be accessible via Augmented Reality. In one embodiment, Lotus.TM. tools could be leveraged for collaboration--and Retail Integration Framework for information on the in-store inventory (price, promotion, location, availability, etc)).

Claims 19-22, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Application Publication 2011/0231272 issued to Englund et al. (hereinafter as "Englund") in view of U.S Patent Application Publication 2009/0285483 issued to Guven et al. (hereinafter as “Guven”) in view of U.S Patent Application Publication 2006/0095331 issued to O’Malley et al. (hereinafter as “O’Malley”) in further view of U.S Patent 7,792,709 issued to Trandal et al. (hereinafter as "Trandal").

	Regarding claim 19, the modification of Englund, Guven, and O’Malley teaches claimed invention substantially as claimed, however the modification of Englund, Guven,  and O’Malley does not explicitly teach the at least one search term corresponds to a title of a reference material.  

	Trandal teaches the at least one search term corresponds to a title of a reference material (Trandal: Col 8, lines 35-43; Users can sort and search information by merchant, by item type, by date, by location, and by item price. For example, a user can search for all receipts from a given retail merchant. In addition, the system creates a knowledge base of merchant descriptors as users of the system enter search terms. So if the user is searching for "The Home Depot®" receipts, the user can enter in different variations ( e.g., Home Depa, Home Deep, Depa, etc.)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location and allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces) with the teachings of Guven (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location) to include the teachings of O'Malley (teaches hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer) to further include the teachings of Trandal (teaches including a search term that corresponds to a title of a reference material). One of ordinary skill in the art would have been motivated to make such combination is to
, Guven, O'Malley, and Trandal) teach features that are directed to analogous art and they are directed to the same field of endeavor as Englund, Guven, O'Malley, and Trandal are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

	Regarding claim 20, the modification of Englund, Guven, and O’Malley teaches claimed invention substantially as claimed, however the modification of Englund, Guven,  and O’Malley does not explicitly teach the at least one search term corresponds to a metatag assigned to a reference material.

	Trandal teaches the at least one search term corresponds to a metatag assigned to a reference material (Trandal: Col 8, lines 35-43; Users can sort and search information by merchant, by item type, by date, by location, and by item price. For example, a user can search for all receipts from a given retail merchant. In addition, the system creates a knowledge base of merchant descriptors as users of the system enter search terms. So if the user is searching for "The Home Depot®" receipts, the user can enter in different variations ( e.g., Home Depa, Home Deep, Depa, etc.). Col 9, lines 41-53; obtaining additional information regarding an item purchase, the SA system electronically accesses the merchant database and queries the merchant database using as indices the conventionally terse receipt description, date and time, and price.  For example the description, "BC Muffin Mix" at $2.49 (regular price $3.75) item description, and/or price).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location and allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces) with the teachings of Guven (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location) to include the teachings of O'Malley (teaches hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer) to further include the teachings of Trandal (teaches including a search term that corresponds to a title of a reference material). One of ordinary skill in the art would have been motivated to make such combination is to
allows the customers to locate and retrieve item exclusively to the title of the item to provide the customer efficient results (See: Trandal: Col 21, lines 29-34). In addition, the , Guven, O'Malley, and Trandal) teach features that are directed to analogous art and they are directed to the same field of endeavor as Englund, Guven, O'Malley, and Trandal are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

	Regarding claim 21, the modification of Englund, Guven,  and O’Malley teaches claimed invention substantially as claimed, however the modification of Englund, Guven,  and O’Malley does not explicitly teach the at least one search term corresponds to text found within a reference material.

	Trandal teaches the at least one search term corresponds to text found within a reference material (Trandal: Col 8, lines 35-43; Users can sort and search information by merchant, by item type, by date, by location, and by item price. For example, a user can search for all receipts from a given retail merchant. In addition, the system creates a knowledge base of merchant descriptors as users of the system enter search terms. So if the user is searching for "The Home Depot®" receipts, the user can enter in different variations ( e.g., Home Depa, Home Deep, Depa, etc.). Col 9, lines 41-53; obtaining additional information regarding an item purchase, the SA system electronically accesses the merchant database and queries the merchant database using as indices the conventionally terse receipt description, date and time, and price).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the  (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location) to include the teachings of O'Malley (teaches hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer) to further include the teachings of Trandal (teaches including a search term that corresponds to a title of a reference material). One of ordinary skill in the art would have been motivated to make such combination is to
allows the customers to locate and retrieve item exclusively to the title of the item to provide the customer efficient results (See: Trandal: Col 21, lines 29-34). In addition, the references (Englund, Guven, O'Malley, and Trandal) teach features that are directed to analogous art and they are directed to the same field of endeavor as Englund, Guven, O'Malley, and Trandal are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

	Regarding claim 22, the modification of Englund, Guven,  and O’Malley teaches claimed invention substantially as claimed, however the modification of Englund, Guven,  and O’Malley does not explicitly teach displaying the reference materials comprises displaying a thumbnail preview of said reference materials.

	Trandal teaches displaying the reference materials comprises displaying a thumbnail preview of said reference materials (Trandal: Col 14, lines 49-54; Optionally, the thumbnail listing includes all of the receipt images listed in the left-hand portion of the web user interface display. Double clicking on a specific thumbnail image (e.g. Receipt #10—Organic Goods 8310) optionally activates a new browser with an expanded view of the selected receipt and conventional browser options (e.g., print)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location and allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces) with the teachings of Guven (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location) to include the teachings of O'Malley (teaches hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer) to further include the teachings of Trandal (teaches 
allows the customers to locate and retrieve item exclusively to the title of the item to provide the customer efficient results (See: Trandal: Col 21, lines 29-34). In addition, the references (Englund, Guven, O'Malley, and Trandal) teach features that are directed to analogous art and they are directed to the same field of endeavor as Englund, Guven, O'Malley, and Trandal are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

	Regarding claim 27, the modification of Englund, Guven,  and O’Malley teaches claimed invention substantially as claimed, however the modification of Englund, Guven,  and O’Malley does not explicitly teach comprising configuring the graphical user interface elements to allow the sales associate to manage or to receive rewards information.

	Trandal teaches comprising configuring the graphical user interface elements to allow the sales associate to manage or to receive rewards information (Trandal: Col 10, lines 4-13; The SA system can also analyze the OCR output to determine if the user is participating and/or if the merchant is offering a rewards program. Conventionally, customer loyalty program status is identified in a separate portion of the receipt. In addition, the SA system 1000 can query one or more databases/data stores to determine the terms and conditions of any redeemable reward. Optionally, a consolidate rewards/club status/benefit across multiple merchants can be provided in a web or phone display, or via a notification (e.g., widget/gadget, text message, etc.). Col 10, lines 17-24; The Shopping Assistant system includes a notification subsystem. This subsystem enables the Shopping Assistant system to display alerts/notification messages (e.g., in a Widget application on a data terminal 100 or mobile device 210), transmit notification/alert messages to a user's mobile device 210, transmit notification/alert messages to a user's email address, transmit notifications/alert messages to an instant message application, etc).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Englund (teaches include to allow the sales associate to provide a mobile point-of-sale platform for purchases at a retail location and allow other sales associates at the retail location on other mobile devices to access the central server via other graphical user interfaces) with the teachings of Guven (teaches include to leverage mobile technology, customer online social networking, customer rewards program, marketing or sales data, and reference materials to enable the sales associate to provide a customized and personal shopping experience for one or more customers while enabling the sales associate to maintain mobility in the retail location) to include the teachings of O'Malley (teaches hosting a database of reference materials and operational information regarding a retailer, wherein the database is accessible by a sales associate of the retailer and inaccessible by a customer of the retailer) to further include the teachings of Trandal (teaches including a search term that corresponds to a title of a reference material). One of ordinary skill in the art would have been motivated to make such combination is to
, Guven, O'Malley, and Trandal) teach features that are directed to analogous art and they are directed to the same field of endeavor as Englund, Guven, O'Malley, and Trandal are mobile point-of-sale platforms in which allow other sales associates communicate with users for feedback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 7,520,430 issued to Stewart et al. (hereinafter as “Stewart”) teaches multiservice merchant gate way that allows point of sales terminal to communicate with terminal owners and users providing record keeping and authenticating responses.
U.S Patent Application Publication 2012/0290420 issued to Paul Close (hereinafter as “Close”) teaches payment terminals and performing receive transactions and transmitting authorization information on an interface to monitor and authorize the sales transactions.
U.S Patent Application Publication 2014/0214576 issued to Benoit Ferlin (hereinafter as “Ferlin”) teaches updating a cash register system that is used to inspect the sales transactions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


11/22/2021
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162